Order entered October 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00491-CV

                             JENNIFER HOLLOWAY, Appellant

                                                V.

     GUILD MORTGAGE COMPANY, A CALIFORNIA CORPORATION, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-02027-B

                                            ORDER
         Before the Court is appellant’s October 18, 2019 motion for extension of time to file her

amended brief. We GRANT the motion and ORDER the brief be filed no later than November

18, 2019. Appellee’s brief shall be filed within thirty days of the filing of appellant’s amended

brief.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE